Citation Nr: 9912048	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a disability of 
the lumbar spine with psychological components, currently 
rated as 60 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from August 1980 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The case was previously before the Board in August 1995, when 
it was remanded for medical records, examination of the 
veteran and medical opinions.  VA has done as much as 
possible to complete the requested development without the 
veteran's cooperation.  The Board now proceeds with its 
review of the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  VA completed its duty to assist the veteran in the 
development of his claims for increased ratings.  

2.  The service connected back disability does not exceed a 
pronounced intervertebral disc disorder.  There are no 
residuals of vertebral fracture with cord involvement.  There 
is no ankylosis.  

3.  The veteran did not fully cooperate with the VA 
examination.  He refused drug screening.  The veteran did not 
provide his correct address.  He was notified of these 
deficiencies in the February 1998 supplemental statement of 
the case.  He has not explained any good cause for his lack 
of cooperation and has no requested another opportunity to 
comply with an examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
service-connected back disability and psychological components 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 3.655, 4.7, 4.14, 4.126 and Codes 
5293, 9405, 9433 (1996, 1998).  

2.  The criteria have not been met for a total evaluation, 
for compensation purposes, based on individual 
unemployability due to service-connected disabilities.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341,3.655, 4.15, 4.16, 4.18 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1997).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Increased Rating - Back

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

A rating in excess of the current 60 percent would require 
residuals of fracture of a vertebra of the spine with cord 
involvement, bedridden, or requiring long leg braces (Code 
5285) or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (Code 5286).  There is no evidence of 
vertebral fracture with cord involvement or ankylosis from 
any competent medical source.  Therefore, there is no basis 
to rate the disability as analogous to vertebral fracture 
residuals or ankylosis, and no basis to assign a higher 
rating.  38 C.F.R. § 4.20 (1998).  

Increased Rating - Psychological Components

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  38 C.F.R. § 4.126(d) (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  

The Board has considered a separate rating for those 
manifestations of the service-connected psychiatric 
disability which are not already compensated in the rating 
for the back disorder.  Cf.  VAOPGCPREC 23-97 (July 1, 1997).  

In its August 1995 Remand, the Board requested a psychiatric 
examination of the veteran.  The examiners noted a history of 
substance abuse and determined that, in their medical 
opinion, drug screening as well as a social and industrial 
survey were required to determine the impact of the service-
connected psychiatric disability.  

The veteran refused the drug screening.  This portion of the 
examination was not done because the veteran did not 
cooperate with the VA examination.  

In November 1995, a social worker went to the veteran's home 
of record and was told by the veteran's father that he did 
not live there and did not know the veteran's address.  
Because the veteran did not notify VA of his correct address, 
this portion of the examination was not done.  

The veteran was notified of these deficiencies in the 
February 1998 supplemental statement of the case.  He has not 
explained any good cause for his lack of cooperation and has 
no requested another opportunity to comply with an 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that the duty to assist is not a one 
way street.  A veteran must cooperate in the development of 
his claim.  He must not only report for examination, he must 
cooperate with examiners.  Where he fails to cooperate with 
examiners, it is the same as if he never reported.  Here, the 
veteran did not cooperate and did not explain any good cause 
for his lack of cooperation.  Under such circumstances, the 
claim for increase must be denied.  38 C.F.R. § 3.655 (1998).  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  

Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (1998).  

This claim for increase must also be denied because of the 
veteran's lack of cooperation with the VA examination, 
without good cause, discussed above.  38 C.F.R. § 3.655.  See 
also Wood; Dusek.  


ORDER

An increased rating for a disability of the lumbar spine with 
psychological components is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


